In this case the register certified that, at a ■first meeting of creditors held for the choice •of assignee, eleven proofs of debt were filed, representing $3,952.05; that seven of them, representing claims amounting to $2,642.18, voted for George W. Van Siclen as assignee, the powers of attorney, tinder which two of these were represented, having been acknowledged before a notary public; that the other four creditors, representing claims amounting to $1,309.87, voted for John H. Platt as assignee; that the bankrupt [J. Olmstead Higgins] and the minority creditors objected to the votes cast under the powers of attorney, on the ground that, under general order "No. 34, adopted April 12th, 1875, a notary public was not a proper officer authorized to take such acknowledgments; and that he had ¡sustained the objection, had held that no as-signee was appointed, and had appointed Mr. Platt as assignee.
BLATCHFÓRD, District Judge. T think the register ruled correctly.